Opinion issued July 14, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-14-00393-CR
                           ———————————
                   LARRY THOMAR DORAL, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1393714



                         MEMORANDUM OPINION

      Appellant, Larry Thomar Doral, has filed a motion to dismiss his appeal,

which he and his attorney have signed. See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal, and more than ten days have passed and the State
has not responded or otherwise expressed opposition to the motion. See TEX. R.

APP. P. 10.3(a), 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2